Citation Nr: 1440544	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as secondary to service-connected right hip disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 14, 1988, to December 18, 1997.  He had 3 years, 3 months, and 21 days of active service prior to October 14, 1988, as well as service with a reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record.

(By the decision below, the claim of service connection is reopened.  The underlying claim of service connection for a low back disability is addressed in the remand that follows.) 


FINDINGS OF FACT

1.  An August 2007 rating decision continued an earlier denial of entitlement to service connection for a low back disability, and while Veteran submitted a notice of disagreement, he did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.

2.  Evidence received since the August 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2007 rating decision, which denied of a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.     §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.
For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran previously claimed entitlement to service connection for a low back disability in May 2007.  In an August 2007 rating decision, the RO denied the claim, and adjudicated other claims.  The Veteran was notified of the determinations the same month.  The Veteran submitted a January 2008 notice of disagreement, both for this claim and other claims.  The RO issued an August 2008 statement of the case; and notified the Veteran of such later that same month.  However, the Veteran did not perfect an appeal thereafter; nor was new and material evidence received pertaining to the Veteran's low back disability claim during the appeal period.  Thus, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In February 2010, the Veteran filed a claim for entitlement to service connection for low back disability, to include as due to his service-connected right hip disability.  The RO denied the claim on the merits in a June 2010 rating decision, and this rating decision forms the basis of the present appeal.  The denial of the claim was continued in an August 2011 statement of the case and September 2012 supplemental statement of the case.

With respect to the August 2007 rating decision, the evidence of record included service treatment records, VA treatment records, a November 2005 VA examination report, and an April 2005 application for benefits.

Evidence received since the August 2007 rating decision, consists of VA treatment records dated through February 2014, January 2010 and April 2011 opinions from VA physicians Dr. Victor Dostrow and Dr. Eva Morgenstern, respectively, a May 2010 VA spine examination report, and the Veteran's lay statements and hearing testimony.  In particular, the January 2010 VA physician opined that the Veteran's "spine impairment and associated symptoms are more likely than not proximately related to his injury during the military."
In regards to the Veteran's lay statements and hearing testimony describing his symptoms through the present, the Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the January 2010 VA treatment record suggesting a potential nexus between the Veteran's low back disability and military service, the Board finds that the evidence received since the August 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a low back disability was previously denied, in part, because the post-service treatment records failed to show a relationship between such a disorder and service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that his current low back disability is directly related to his period of active service.  In the alternative, he contends that this condition is secondary to his service-connected right hip disability.

A December 1993 service treatment record (STR) reflects the Veteran's complaint of back pain after stepping off a roadway during a battalion run with no previous back injury.  He was diagnosed with piriformis muscle strain, rule out sciatica.
A January 2010 VA treatment record reflects the Veteran's complaint of "long standing back pain" that began "after [he] suffered injury during a run when he was in the military."  Dr. Victor Dostrow opined, after a lengthy conversation with the Veteran about the nature of his symptoms and temporal relation to injury, nature of radiation, and other matters, that the Veteran's spine impairment and associated symptoms are more likely than not proximately related to his injury during the military.  Dr. Dostrow concluded that he believes the Veteran's spine impairment, including but not limited to, back and thigh pain is service connected to a reasonable degree of medical probability. 

Upon VA examination in May 2010, the examiner opined that it was less likely than not that the Veteran's chronic lumbosacral strain was service connected because it appears this condition has presented over the last five years since military discharge and is unrelated to his history of hip pain and back pain.  He also stated that "it may be worthwhile to have a neurologist evaluate this case to state why [the Veteran] has right lower extremity symptoms with multiple diagnostic imaging modalities all being read as normal."

An April 2011 VA neurology note indicates that the Veteran had been a patient since 2000 and that "his symptoms have been recorded as ongoing, though often interpreted differently, including as primary hip bursitis and lumbar radiculopathy/radiculitis."  Dr. Eva Morgenstern commented upon the results of a March 2011 electromyogram (EMG) and nerve conduction (NCV) study, as well as, an April 2011 magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine.  The March 2011 EMG/NCV study found S1 right radiculopathy and the April 2011 MRI showed mild degenerative spondylosis and a small sacral Tarlov cyst on the right S2 root sleeve.  Dr. Morgenstern opined that the two findings were consistent in support of the explanation of the Veteran's symptoms and that "the explanation has been elusive even in the beginning of his symptoms in 1993."  She further stated that such "would qualify as substantial information which has not been reviewed in his claim submission.  I would support his appeal to review his service connection for this problem again with this information regarding his S2 right nerve root cyst which more likely than not existed when he began to complain of these symptoms."
A May 2012 VA orthopedic treatment record by Dr. Frank Brown notes review of Dr. Morgenstern's April 2011 VA neurology report.  Dr. Brown opined that he "thinks [the Veteran] is having sciatica" and stated that "about 50 percent of people who have a chronic back condition with sciatica have associated bursitis of the hip and I suspect that is the etiology of [the Veteran's] bursitis."  A March 2013 VA orthopedic surgery note by orthopedic surgeon, Dr. John Lucey states, "it appears that we were dealing with a potential S1 radiculopathy with a concomitant neuropathy of uncertain etiology...his right hip tenderness may indeed be on the basis of lumbar discogenic disease."  A June 2013 VA neurology note shows that the Veteran had been seen periodically for several years for right hip pain and possible lumbar radiculopathy.  A November 2013 VA treatment record shows a diagnosis of chronic lumbar radiculopathy with newer symptoms suggestive of bilateral L5-S1 radiculopathy.

Upon review of the record, the Board notes that a question is raised as to whether the Veteran indeed has a current low back disability and whether any such disability is related to military service or his service-connected right hip disability.  Accordingly, additional examinations are necessary to clarify the current nature and etiology of the Veteran's low back disability.

Lastly, the Board notes that the most recent VA treatment records associated with the claims file are dated in February 2014 from the Asheville VA Medical Center (VAMC).  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from February 2014, to include those from the VAMC in Asheville, North Carolina, to the present.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified.

2. Thereafter, schedule the Veteran for VA orthopedic and neurologic evaluations.  The claims folder must be made available to the examiner(s) in conjunction with the examination.  (Should separate examinations be required to obtain both orthopedic and neurologic evaluations, the examiners should, as they address the questions below, consult with each other and, to the extent possible, provide a consensus opinion.  If a consensus opinion cannot be reached, an explanation should be provided.)  

First, the examiner(s) should review the claims file, examine the Veteran, and provide an opinion as to whether the Veteran currently has a low back disability.  If the Veteran does not currently suffer from a low back disability, the examiner(s) should expressly say so and explain why.  The opinion must be explained in light of other findings of record, including those made in military service in December 1993, and after service by Dr. Dostrow in January 2010, Dr. Chafin in May 2010, Dr. Morgenstern in April 2011, Dr. Frank Brown in May 2012, and Dr. Lucey in March 2013.  Specific tests, clinical findings, history, and any pertinent medical texts or other authority should be cited in support of the opinions.  If the Veteran does indeed experience a low back disability, the examiner(s) should provide an opinion as to the medical probabilities that it began during the Veteran's period of military service, or was caused or made worse by an already service-connected disability.  Specifically, the examiner(s) should provide an opinion answering each of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current low back disability had its onset during service, manifested itself in the year immediately following service (in the case of any diagnosed arthritis), or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current low back disability was caused (in whole or in part) by the Veteran's service-connected right hip disability?

(c)  Is it at least as likely as not (50 percent probability or more) that any current low back disability has been aggravated (made chronically worse) by the Veteran's service-connected right hip disability?

In formulating the above opinions, the examiner(s) must acknowledge and comment on any low back disability diagnosed, any instances of treatment for low back problems in the Veteran's service treatment records, the Veteran's contention that his low back disability is related to his service-connected right hip disability, and his reports of a continuity of symptomatology in the years since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms should be set forth in detail.  


If an examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The AOJ should review the examination report(s) to ensure that each contains the information and opinions requested in this remand and is/are otherwise complete.  If the instructions have not been followed, the examination report(s) should be returned to the examiner(s) for further action.

4. If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


